DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claim limitations must be shown or the feature(s) canceled from the claim(s). No new matter should be entered. Such claim limitation(s) is/are: 
“concentrated solar power plant or CSP, comprising: the solar receiver heat transfer pressurized fluid system according to claim 1” in claim 11.
“concentrated solar power plant or CSP comprises a solar receptors-supporting tower concentrated solar power plant or CSP” in claim 12.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  
In re claim 2, “wherein the vertical exhaust pipe is forms a bend to the horizontal pipe” should probably read “wherein the vertical exhaust pipe forms a bend to the horizontal pipe.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are:
 “a first connection means configured to removably connect at a first end to the pressure relief valve” in claim 1.
“a second connection means configured to removably connect at a second end to the liquid trap element” in claim 1. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 1-12 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance: 
In re claim 1, the most relevant prior art of record is Song et al. (CN 206420172 U) herein referred to as Song with references based on an English machine translation. Song teaches a solar receiver heat transfer pressurized fluid system (FIG. 1; claim 1) comprising a pressure relief valve (1) and a trapping device (2) configured to separate liquid droplets from a pressurized gas released by the pressure relief valve and to capture the liquid droplets (Abstract). Song fails to teach a trapping device comprising a horizontal pipe, a liquid trap element extending from the horizontal pipe and configured to catch the separated liquid droplets, and a vertical exhaust pipe connected to the horizontal pipe substantially in a perpendicular manner and having an open end configured to discharge in atmosphere the pressurized gas released by the pressure relief valve, wherein the horizontal pipe comprises a first connection means configured to removably connect at a first end to the pressure relief valve and by a second connection means configured to removably connect at a second end to the liquid trap element, and wherein the vertical exhaust pipe is connected to the horizontal pipe between the first end removably connectable to the pressure relief valve and the second end removably connectable to the liquid trap element. 
In re claim 2, Song fails to teach wherein the vertical exhaust pipe forms a bend to the horizontal pipe. 
In re claim 3, Song fails to teach wherein the vertical exhaust pipe has a length of at least 0.5 m. 
In re claim 4, Song fails to teach wherein a ratio of a length of the horizontal pipe to a length of the liquid trap element is between 2 and 6. 
In re claim 5, Song fails to teach wherein a ratio of length/diameter of the liquid trap element is between 1.5 and 6. 
In re claim 6, Song fails to teach wherein the liquid trap element comprises a cap enclosing a wire mesh configured to capture the separated liquid droplets. 
In re claim 7, Song fails to teach wherein the wire mesh is comprised of stainless steel, with a wire diameter of between 0.15 mm to 0.35 mm, and with a packing density of between 100 and 250 kg/m3.
In re claim 8, Song fails to teach wherein the wire mesh is comprised of 304L- or 316L-grade stainless steel.
In re claim 9, Song fails to teach wherein the wire mesh is maintained inside the cap by a wire mesh holder. 
In re claim 10, Song teaches wherein the heat transfer fluid comprises a molten salt (Abstract) or a mixture of molten salts, liquid sodium, or thermal oil. Song fails to teach wherein the pressurized gas comprises air. Additionally, Song fails to teach wherein the heat transfer fluid comprises a molten salt or a mixture of molten salts, liquid sodium, or thermal oil and wherein the pressurized gas comprises air in combination with all the limitations from claim 1. 
In re claim 11, the prior art of record does not disclose a concentrated solar power plant or CSP in combination with the solar receiver heat transfer fluid system. 
In re claim 12, the prior art of record does not disclose wherein the concentrated solar power plant or CSP comprises a solar receptors-supporting tower concentrated solar power plant or CSP in combination with all the limitations from claim 11 from which it depends. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
See PTO-892: Notice of References Cited. 
This application is in condition for allowance except for the following formal matters:
See Drawings and Claim Objections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY MARIE KOPP whose telephone number is (571) 272-6509. The examiner can normally be reached M-F 7:30am-5:00pm. First Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 5712705614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY MARIE KOPP/Examiner, Art Unit 3762


/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762